1Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
1)	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: ‘1482’, ‘1484’, ‘1586’, ‘1588’, ‘1590’, ‘1592’.
2)	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "1334" and "1336" have both been used to designate “ground facing surface”.  
3)	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “25” has been used to designate both “extra cement” and “bricks”/”brick wall”; reference character “29” has been used to designate both “rebar members” and “ledge feature”.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to under 37 CFR 1.74 because of the following:
1) The specification makes reference to a Fig. 22B, a Figure 37A and a Figure 37B when the drawings do not appear to show any of a Fig. 22B, a Figure 37A and a Figure 37B; 2) Reference character ‘29’ has been used to denote both “rebar members” and “ledge feature”.  
Appropriate correction is required.

Claim Objections
Claim 12 objected to because of the following informalities:  Claim 12, line 2, “tope” should be --top--.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-7, 10-12 and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by reference DE 19615637 to Kolossow.    Kolossow discloses, Fig. 3 for example, (see attached annotated Fig. 3 of Kolossow), a cement form comprising:
	a ground facing surface extending horizontally and configured to contact a ground surface; and
	a cement facing surface extending vertically and configured to contact and support a volume of cement used to create a cement foundation;
	wherein the cement facing surface includes two vertical surfaces offset horizontally from each other, (upper portion where lead line of 10 or 11 touches is offset from the lower portion), the cement facing surface being configured to form a brick ledge in the cement foundation;
	wherein the cement form has an elongated shape and a solid, continuous construction;
	wherein the cement form includes a foam material that forms at least a portion of the cement facing surface.
2 and 15. The cement facing surface is configured to form a right angle in the volume of cement.
3 and 11. A brick ledge portion, (upper portion where lead line of 10 or 11 touches), forms one of the two vertical surfaces in the cement facing surface, the brick ledge portion being shaped to form the brick ledge in the cement foundation.
4. The brick ledge portion is an integral component of the cement form.
5. The brick ledge portion is releasably coupled to the other one of the two vertical surfaces in the cement facing surface, (brick ledge portion can be released by for example, cutting).
6 and 12. The brick ledge portion is positioned at the top of the cement form and defines at least in part an upper most surface of the cement form.
7. The cement form of claim 1 wherein the cement facing surface includes a horizontal surface extending between the two vertical surfaces.
As for claim 10, volume of cement is at 12.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 17 and 18 is is/are rejected under 35 U.S.C. 103 as being unpatentable over reference GB 871,439 to Sanderson in view of Stegmeier 4,574,017.      
Sanderson discloses, Fig. 3 for example, (see attached annotated Fig. 3 of Sanderson), a method of forming a cement foundation comprising:
	positioning a 
	positioning a volume of cement 9 against the cement facing surface and the brick ledge portion;
	removing the brick ledge portion from the cement form to expose a brick ledge 11 in the cement foundation, the brick ledge being configured to support a plurality of bricks along an edge of the cement foundation.
	Sanderson does not specifically call for a foam form but, does express that the form may be of wood, metal, or plastic material, (page 2, lines 45-47). Meanwhile, Stegmeier teaches utilization of a form made of a foam plastic material, (col. 3, lined 57-59). Therefore, to have utilized a plastic foam for the form 1, 2 of Sanderson, thus taking advantage of a light, durable material, would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention as taught by Stegmeier. 
18. The method of claim 17 wherein the brick ledge portion has a rectangular shape to form the brick ledge with a right angle shape.
  
Allowable Subject Matter
Claims 8, 9, 13, 14, 16, 19 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL SAFAVI whose telephone number is (571)272-7046. The examiner can normally be reached Mon. - Fri. 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571) 272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





                                                               /MICHAEL SAFAVI/                                                               Primary Examiner, Art Unit 3631                                                                                                                                         





MS
September 16, 2022


Annotated Fig. 3 of Kolossow:


    PNG
    media_image1.png
    273
    415
    media_image1.png
    Greyscale




Annotated Fig. 3 of Sanderson:



    PNG
    media_image2.png
    215
    471
    media_image2.png
    Greyscale